Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed December 16, 2020, are hereby withdrawn:
Objections to the abstract and drawings,
Objections to claims 10, 13-18, and 20, and
Rejections under §112(b) of claims 13-16.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 8th and 11th, and April 8, 2021 were filed after the mailing date of the non-final Office action on December 16, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-10, and 13-20 are allowable as amended by the Applicant.



Response to Arguments
Applicant’s arguments (see Remarks Page 9 Line 20 to Page 10 Line 2) filed March 2, 2021, with respect to the following rejections, have been fully considered and are persuasive.
Claim 1 under §102(a)(1) anticipating Yoshino et al. (4,367,820) [Yoshino].
Claim 10 under §103 as unpatentable over Yoshino in view of Martin et al. (2009/0050599).
The prior art rejections of claims 1 and 10 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736